


110 HR 3631 IH: Revolutionizing Education Through

U.S. House of Representatives
2007-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3631
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2007
			Mr. Yarmuth (for
			 himself, Mr. Regula,
			 Mr. Kennedy,
			 Mr. Markey, and
			 Mr. Honda) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To authorize the establishment of a National Center for
		  Learning Science and Technology Trust Fund.
	
	
		1.Short titleThis Act may be cited as the
			 Revolutionizing Education Through
			 Digital Investment Act of 2007.
		2.National Center
			 for Learning Science and Technology Trust Fund
			(a)EstablishmentThere
			 is established a nonprofit corporation to be known as the National
			 Center for Learning Science and Technology (referred to in this Act as
			 the Center) which shall not be an agency or establishment of the
			 United States Government. The Center shall be subject to the provisions of this
			 section, and, to the extent consistent with this section, to the District of Columbia Nonprofit Corporation Act
			 (D.C. Code, section 29–501 et seq.).
			(b)Funding
				(1)In
			 generalThere is established in the Treasury a separate fund to
			 be known as the National Center for Learning Science and Technology
			 Trust Fund (referred to in this Act as the Trust Fund).
			 The Trust Fund shall contain such amounts as are credited to the Trust Fund
			 under
			 paragraph (2) and other funds obtained
			 under
			 paragraph (3).
				(2)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Trust Fund such sums as may be necessary for the fiscal years 2008 through
			 2012.
				(3)Additional
			 fundsThe Trust Fund is authorized—
					(A)to accept funds
			 from any Federal agency or entity;
					(B)to accept, hold,
			 administer, invest, and spend any gift, devise, or bequest of real or personal
			 property made to the Center; and
					(C)to enter into
			 contracts with individuals, public or private organizations, professional
			 societies, and government agencies for the purpose of carrying out the
			 functions of the Center.
					(c)Board of
			 Directors; functions, and duties
				(1)In
			 generalA board of directors of the Center (referred to in this
			 Act as the Board) shall be established to oversee the
			 administration of the Center. Such Board shall consist of 9 members to be
			 appointed by the Secretary of Education, who—
					(A)reflect
			 representation from the public and private sectors; and
					(B)shall provide, as
			 nearly as practicable, a broad representation of various regions of the United
			 States, various professions and occupations, and various kinds of talent and
			 experience appropriate to the functions and responsibilities of the
			 Center.
					(2)Organization and
			 OperationThe board shall
			 incorporate and operate the center in accordance with the laws governing tax
			 exempt organizations in the District of Columbia.
				(d)Trust Fund
			 uses
				(1)Uses of
			 fundsTo achieve the objectives of this Act, the Director of the
			 Center, after consultation with the Board, may use Trust funds—
					(A)to support basic
			 and applied research development and demonstrations of innovative learning and
			 assessment systems as well as the components and tools needed to create
			 them;
					(B)to support the
			 testing and evaluation of these systems; and
					(C)to encourage the
			 widespread adoption and use of effective approaches to learning.
					(2)Contracts and
			 grants
					(A)In
			 generalIn order to carry out the activities described in
			 paragraph (1), the Director of the
			 Center, with the agreement of a majority of the members of the Board, may award
			 contracts and grants to colleges and universities, museums, libraries, public
			 broadcasting entities and similar nonprofit organizations and public
			 institutions (with or without private partners).
					(B)Public
			 domain
						(i)In
			 generalThe research and development properties and materials
			 associated with a project in which a majority of the funding used to carry out
			 the project is from a grant or contract under this Act shall be freely and
			 nonexclusively available to the general public in a timely manner.
						(ii)ExemptionThe
			 Director of the Center may exempt specific projects from the requirement of
			 clause (i) if the Director of the
			 Center and a majority of the members of the Board determine that the general
			 public will benefit significantly due to the project not being freely and
			 nonexclusively available to the general public in a timely manner.
						(C)Peer
			 reviewTo the extent practicable, proposals for grants or
			 contracts shall be evaluated on the basis of comparative merit by panels of
			 experts who represent diverse interests and perspectives, and who are appointed
			 by the Director of the Center from recommendations from the fields served and
			 from the Board of Directors.
					(e)Accountability
			 and reporting
				(1)Report
					(A)In
			 generalNot later than April 30 of each year, the Director of the
			 Center shall prepare a report for the preceding fiscal year that contains the
			 information described in
			 subparagraph (B).
					(B)ContentsA
			 report under
			 subparagraph (A) shall include—
						(i)a
			 comprehensive and detailed report of the Center’s operations, activities,
			 financial condition, and accomplishments, and such recommendations as the
			 Director of the Center determines appropriate;
						(ii)a
			 comprehensive and detailed inventory of funds distributed from the Trust Fund
			 during the fiscal year for which the report is being prepared; and
						(iii)an
			 independent audit of the Trust Fund’s finances and operations, and of the
			 implementation of the goals established by the Board.
						(C)Statement of the
			 BoardEach report under
			 subparagraph (A) shall include a
			 statement from the Board containing—
						(i)a
			 clear description of the plans and priorities of the Board for the subsequent
			 5-year period for expenditures from the Trust Fund; and
						(ii)an
			 estimate of the funds that will be available for such expenditures from the
			 Trust Fund.
						(D)Submission to the
			 President and CongressA report under this subsection shall be
			 submitted to the President and the Committee on Education and Labor of the
			 House of Representatives and the Committee on Health, Education, Labor, and
			 Pensions of the Senate.
					(2)TestimonyThe
			 Director and principal officers of the Center shall testify before the
			 appropriate committees of Congress, upon request of such committees, with
			 respect to—
					(A)a report prepared
			 under
			 paragraph (1)(A); and
					(B)any other matter
			 that such committees may determine appropriate.
					(f)Use of funds
			 subject to appropriationsThe authority to make grants or enter
			 into contracts or otherwise to expend funds under this section is subject to
			 such amounts as are provided in advance in appropriations Acts.
			
